Fourth Court of Appeals
                                       San Antonio, Texas
                                              April 5, 2022

                                          No. 04-22-00123-CV

                                            Kiera MATHIS,
                                               Appellant

                                                    v.

             TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                                   Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021CI13518
                               Honorable Larry Noll, Judge Presiding


                                             ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

      On April 2, 2022, this court received appellant’s brief. The brief violates the Texas Rules
of Appellate Procedure in that it:

           1. does not contain any citations to the record, see TEX. R. APP. P. 38.1(g), (i);
           2. does not certify proof of service, see TEX. R. APP. P. 9.5(d)–(e); and
           3. includes minor’s names in the appendix, see TEX. R. APP. P. 9.8–9.9.

       It is therefore ORDERED that the brief filed by the appellant is STRICKEN from our
record. It is FURTHER ORDERED that appellant file an amended brief in compliance with the
Texas Rules of Appellate Procedure no later than April 15, 2022 or this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.


                                                         _________________________________
                                                         Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court